PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1935.
Role général TRENTE-QUATRIÈME SESSION (ORDINAIRE)

n° 62.

6 avril 1935.

ÉCOLES MINORITAIRES
EN ALBANIE

Déclaration albanaise du 2 octobre rg2r relative à la protection
des minorités. — Principes généraux des traités de minorités. —
Notions d'« égalité de droit » et d’« égalité en droit et en fait ». —
Obligation de permettre aux minorités de créer et de maïnienir des

écoles privées.

AVIS CONSULTATIF

Présents : Sir CeciLz Hurst, Président; M. GUERRERO, Vice-
Président ; le baron RoLin-JAEQUEMYNS, le comte
Rostworowsk!, MM. FROMAGEOT, ALTAMIRA, ANZI-
LOTTI, Urrutia, SCHÜCKING, NEGULESCO, Jhr. VAN
EYSINGA, juges.
5 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE
La Cour, ainsi composée, a donné l’avis consultatif ci-après :

À la date du 18 janvier 1935, le Conseil de la Société des Nations
a adopté la résolution suivante:

« Le Conseil de la Société des Nations,
Vu la Déclaration albanaise faite devant le Conseil le 2 octobre
1921 et dont l’article 5 est ainsi conçu:

« Les ressortissants albanais appartenant à. des minorités
de race, de religion ou de langue, jouiront du même traite-
ment et des mêmes garanties en droit et en fait que les
autres ressortissants albanais. Ils auront notamment un
droit égal à maintenir, diriger et contrôler à leurs frais ou
à créer à l'avenir des institutions charitables, religieuses
ou sociales, des écoles et autres établissements d'éducation,
avec le droit d’y faire librement usage de leur propre langue
et d’y exercer librement leur religion.

Le Gouvernement albanais, dans les six mois à dater de
la présente déclaration, présentera au Conseil de la Société
des Nations des renseignements détaillés, concernant le sta-
tut légal des communautés religieuses, églises, couvents,
écoles, établissements et associations bénévoles des minorités
de race, de religion ét”"de langue. Le Gouvernement alba-
nais prendra en considération toutes les recommandations
qui lui seront faites par la Société des Nations à ce sujet. »

Vu les dispositions des articles 206-207 de la Constitution
albanaise de 1933, ainsi conçues:

« L'enseignement et l’éducation des sujets albanais sont
réservés à l'État, qui se charge de les donner dans ses écoles,
L'enseignement primaire est obligatoire pour tous les res-
sortissants albanais et sera donné gratuitement. Les écoles
privées de toutes les catégories, fonctionnant actuellement,
seront fermées » ;

Vu la thèse exposée devant le Conseil par le représentant du
Gouvernement albanais et selon laquelle la suppression des écoles
privées en Albanie, constituant une mesure générale applicable
aussi bien à la majorité qu’à la minorité, est conforme à l’ah-
néa x de l’article 5 de la Déclaration albanaise ;

Vu le rapport soumis au Conseil le 14 janvier 1935 par le
représentant de l’Espagne ;

Prie la Cour permanente de Justice internationale de vouloir
bien émettre un avis consultatif sur la question de savoir :

1° si, en tenant compte de l’ensemble de la Déclaration
précitée du 2 octobre 1921, on doit considérer comme fon-
dée la thèse du Gouvernement albanais selon laquelle la
suppression des écolés privées en Albanie, constituant une
mesure générale applicable aussi bien à la majorité qu'à
la minorité, est conforme.à la lettre et à l’esprit des stipu-
lations de l’alinéa 1 de l’article 5 de cette déclaration ;
6 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

2° et, dans l’affirmative, si le Conseil de Ia Société des
Nations peut, sur la base de l'alinéa 2 dudit article, for-
muler des recommandations allant au delà des prescriptions
de l'alinéa r.

Le Secrétaire général est autorisé à soumettre cette requête
à la Cour, ainsi que tous documents relatifs à la question, à
donner l’aide nécessaire à. l'examen de celle-ci et à prendre,
le cas échéant, des dispositions pour être représenté devant la
Cour. »

Conformément à cette résolution, le Secrétaire général de la Société
des Nations a transmis à la Cour, à la date du 21 janvier 1935,
une requête à fin d’avis consultatif conçue dans les termes suivants:

« Le Secrétaire général de la Société des Nations,

en exécution de la résolution du Conseil du 18 janvier 1935
et en vertu de l’autorisation donnée par le Conseil,

a Vhonneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de bien vou-
loir, conformément à l’article 14 du Pacte, donner au Conseil
un avis consultatif sur la question qui a été renvoyée à la Cour
par la résolution du 18 janvier 1935 (voir texte ci-joint).

Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l’examen de l'affaire et
prendra, le cas échéant, des dispositions pour être représenté
devant la Cour. »

La requête a été enregistrée au Greffe de la Cour le 23 janvier
1935. Il y était joint un certain nombre de documents! relatifs soit
à l'origine de la Déclaration albanaise du 2 octobre 1921, soit à
l'application de l’article 5 de cette déclaration, soit enfin à la genèse
de la demande d'avis.

Conformément à l’article 73, n° 1, alinéa 1, du Règlement, la
requête a été, par l'entremise du Secrétaire général de la Société
des Nations, communiquée aux Membres de la Société ainsi qu'aux
États admis à ester devant la Cour. D’autre part, le Greffier, par
lettre du 26 janvier 1935, a adressé à deux Etats jugés par. le
Président — la Cour ne siégeant pas — susceptibles de fournir des
renseignements sur la question a elle soumise pour avis consultatif,
la communication spéciale et directe prévue par l’article 73, n° x,
alinéa 2, du Règlement. Ces Etats étaient l'Albanie et la Grèce.

La Cour ayant constaté que la question à elle soumise pour avis
consultatif n'était pas relative à un différend actuellement né, le
deuxième alinéa de l’article 71 de son Règlement visant la désigna-
tion de juges en conformité de l’article 31 du Statut n'était pas

applicable,
Par une ordonnance rendue le 26 janvier 1935, le Président de
la Cour — celle-ci ne siégeant pas —, après s'être préalablement

enquis par correspondance des vues de l’Albanie et de la Grèce
quant à la procédure à suivre, a arrêté au rer mars 1935 l'expiration

4 Voir bordereau à l'annexe.

6
7 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

du délai dans lequel des exposés écrits pourraient être déposés au
nom de ces deux Etats. Le dépôt de ces exposés ayant effective-
ment eu lieu dans ce délai, la Cour décida, le rer mars, qu'il y
aurait des exposés oraux dont la présentation était fixée au 11 mars.

Au cours de la présentation de ces exposés, qui eut lieu les
Ir et 12 mars, des renseignements furent fournis successivement
par M. G. Gidel, professeur à la Faculté de droit de Paris, comme
conseil du Gouvernement albanais, par M. N. Politis, ministre de Grèce
à Paris, comme conseil du Gouvernement hellénique, et par M. Mehdi
Frasheri, président du Conseil d’Etat d’Albanie, comme agent de
l’Albanie. L’agent de la Grèce était M. G. Lagoudakis, ministre de
Gréce 4 La Haye.

Outre les exposés des gouvernements intéressés et le dossier trans-
mis par le Secrétariat de la Société des Nations, la Cour a eu devant
elle quelques documents réunis par ses services et expressément men-
tionnés soit dans le Mémoire albanais, soit dans le Mémoire hellé-
nique 1.

Telle est la procédure à la suite de laquelle la Cour, se trouvant
régulièrement saisie, est aujourd’hui appelée à se prononcer.

*
* *

Le 15 décembre 1920, l’Assemblée de la Société des Nations
avait adopté un vœu conçu dans les termes suivants:

« Dans le cas où les Etats baltiques, caucasiens et l’Albanie
seraient admis dans la Société des Nations, l’Assemblée leur
recommande de prendre les mesures propres à assurer l’appli-
cation des principes généraux inscrits dans les traités des mino-
rités, et leur demande de vouloir bien se mettre d’accord avec
le Conseil sur les détails d'application. »

L’Albanie avait été ensuite admise comme Membre de la
Société des Nations par un vote de l’Assemblée du 17 décem-
bre 1920.

Le Secrétaire général ayant porté ces décisions à la connaissance
du Gouvernement albanais, le premier ministre de lAlbanie
lui avait fait parvenir, par lettre du 9 février et télégramme
du 13 février 1921, certains renseignements sur la situation de
VAlbanie en ce qui concerne les minorités.

Dès le 23 février 1921, le Conseil décida d'inscrire à l’ordre
du jour de sa prochaine session, prévue pour le mois de juin
de la même année, la question de la protection des minorités
en Albanie. Entre temps, par lettre du 17 mai 1921, le direc-
teur du Secrétariat hellénique permanent auprès de la Société
des Nations avait adressé à ce propos, au Secrétaire général,
un mémorandum auquel le président du Conseil et ministre des
Affaires étrangères de l’Albanie répondit par une note du 2x juin
1921. |

1 Voir bordereau à l’annexe.

7
8 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

Dans son mémorandum, le représentant hellénique soulevait
la question de savoir si, pour assurer un traitement équitable
aux minorités ethniques ou religieuses vivant en territoire alba-
nais, il suffisait d'appliquer à l’Albanie les seuls principes géné-
raux inscrits dans les traités de minorités. Arrivant à cet égard
à la conclusion que l’Albanie devrait souscrire à des stipula-
tions spéciales par lesquelles il y aurait lieu de renforcer, quant
à l’Albanie, les dispositions relatives au régime des minorités,
le représentant hellénique émettait l'avis que, dans l'élabora-
tion des clauses minoritaires à accepter par 1l’Albanie, il
conviendrait de tenir compte de certaines suggestions qu’il for-
mulait et parmi lesquelles se trouvent les propositions suivantes :

x

« 4° Que le Gouvernement albanais s’engage à prendre les dispo-
sitions nécessaires à la construction et à la conservation des immeubles
affectés au culte chrétien, à l’instruction et à la bienfaisance, pour
qu'aucune entrave ne soit opposée à de tels travaux justifiés par
les besoins des communautés et l’état des édifices.

5° Que tous les ressortissants albanais appartenant à des mino-
rités de race, de religion ou de langue jouissent du même traite-
ment et de la même sécurité en droit et en fait que les autres
ressortissants albanais, et qu'ils aient le droit d'établir, d’administrer
et de contrôler à leurs propres frais des institutions charitables, reli-
gieuses ou scolaires de tous degrés avec droit de se servir de leur pro-
pre langue et d’exercer leur propre religion librement sans immixtion
des autorités, excepté dans le cas d’ordre public.

6° Que les prérogatives et immunités ecclésiastiques, scolaires et
juridiques accordées par les Sultans aux nationalités non musulmanes
de Turquie, en vertu de bérats spéciaux, confirmées par des décrets
impériaux soient reconnues et que le Gouvernement albanais s'engage
à les respecter intégralement. »

La réponse du ministre des Affaires étrangères d’Albanie, du
2I juin 1921, s’exprimait comme suit à ce propos:

x

« 4° Actuellement, en Albanie, aucun obstacle n’est créé à la
construction et à la conservation des immeubles affectés au culte
chrétien. Les villages grécophones possèdent déjà des écoles en langue
grecque, payées par le Gouvernement albanais.

5° Le traitement égal en droit et en fait existe pour tous les
citoyens albanais sans distinction de religion.

6° Les prérogatives et immunités ecclésiastiques et juridiques feront
l’objet d’une loi spéciale concernant les Églises autocéphales ortho-
doxes, et inspirée d’un large esprit de liberté de conscience et égale
pour toutes les Églises autocéphales catholiques et couvents bek-
tachites (Téké). »

A la date du 27 juin, le Conseil décida que la question des

minorités en Albanie serait soumise à une étude par le Secré-
tariat, en collaboration avec les gouvernements intéressés, afin

8
9 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

d’en faire l’objet d’un rapport pour la prochaine réunion du
Conseil; cette réunion eut lieu en août-octobre 1921.

Le rapport présenté par le représentant britannique,
M. Fisher, soumit au Conseil un projet de déclaration qui, dans
l'intention du rapporteur, devait être signée par les représen-
tants autorisés de l’Albanie et officiellement transmise au
Conseil de la Société. Quant au contenu de cette déclaration, qui
fut effectivement signée par le représentant albanais à la date
du 2 octobre 19211, le rapporteur exposa qu'elle donnait satis-
faction à la plupart des propositions du Gouvernement hellé-
nique — il s'agissait de celles qui avaient été formulées notam-
ment dans le mémorandum du 17 mai 1921. Il indiqua
cependant deux exceptions importantes, qu’il eut soin d’expo-
ser et de motiver de façon détaillée ; aucune d’elles n’a trait
à la matière visée par les nos 4 à 6 du mémorandum hellé-
nique précité.

Il y a lieu de remarquer que, tout en suivant de près les

clauses correspondantes des traités de minorités et notamment.
celles du plus ancien de ces traités, le Traité type avec la Pologne
du 28 juin 1919, la Déclaration albanaise s’en distingue à cer-
tains égards. C’est notamment ainsi que l’article premier de la
Déclaration ajoute, à la disposition concernant la primauté des
clauses minoritaires, la mention qu'aucun acte de l’État ne pré-
vaudra contre celles-ci « ni maintenant ni à l'avenir »; que
l'alinéa 2 de l’article 5 de la Déclaration ne se retrouve pas
dans le traité type; et qu’à l'alinéa 1 du même article, il est
question du « droit égal » de la minorité à « maintenir, diriger
et contrôler » certaines institutions ou à en « créer à l’avenir »,
alors que le traité type ne vise que le droit de les « créer, diri-
ger et contrôler ».
_ Sur la proposition du rapporteur, le Conseil adopta le même
jour, 2 octobre 1921, une résolution aux termes de laquelle il
prit acte de la Déclaration faite par la délégation albanaise, au
sujet de la protection des. minorités, et décida que les stipula- _
tions de cette déclaration, dans la mesure où elles affectaient
des minorités de race, de religion ou de langue, seraient placées
sous la garantie de la Société des Nations à partir de la date
où elles seraient ratifiées par le Gouvernement albanais. Cette
ratification intervint le 17 février 1922; le dépôt à Genève de
instrument de ratification eut lieu le 22 mars suivant.

Après la signature de la Déclaration par le représentant alba-
nais lors de la séance du Conseil du 2 octobre 1921, le représen-
tant hellénique, tout en exprimant sa reconnaissance au Conseil
d’avoir pris en considération certaines des suggestions formulées
dans le mémoire du 17 mai 1921, attira l’attention du Conseil
sur la nécessité qui existait, selon lui, de maintenir en Albanie

1 Voir texte à l'annexe.

6
10 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

les privilèges séculaires, religieux et scolaires, dont jouissait la
nation grecque dans tous les territoires de l’ancienne Turquie.

La Cour a reçu peu de renseignements précis sur la situation
existant en Albanie, en ce qui concerne les écoles, au moment où
fut faite la Déclaration du 2 octobre 1921 et où cette déclara-
tion entra en vigueur. Certaines conclusions peuvent cependant
être tirées des pièces qui lui ont été communiquées. C’est ainsi
que, dans les observations faites devant le Conseil le 14 janvier
1935, le représentant de l’Albanie a déclaré que, « jusqu’en
1912, l’enseignement en Albanie différait suivant les religions:
les musulmans fréquentaient les écoles ottomanes, les orthodoxes
les écoles grecques et, dans les districts voisins des Slaves, les
écoles serbes ou bulgares, les catholiques fréquentaient les écoles
italiennes ou autrichiennes.... ». Pour ce qui est de la période
postérieure à I9I2, — c’est en 1913 que l’Albanie devint un
État indépendant, — il ressort des mêmes observations que c’est
seulement par une loi préparée en 1929 qu'on a voulu séparer
« l’enseignement civil de l’enseignement religieux ». En outre,
l'Accord signé à Corfou le 17 mai 1914, notamment par des
représentants du Gouvernement albanais, portait que « l’enseigne-
ment est libre »; et l’Accord signé à Kapishtiça le 15 mai 1920,
entre des autorités helléniques et des représentants du Gouverne-
ment albanais, stipulait que « les écoles grecques fonctionneront
librement » en Albanie du Sud. D'autre part, dans sa lettre du
9 février 1921, mentionnée dans le rapport de M. Fisher du
2 octobre 1921 et dont il a été question plus haut, le prési-
dent du Conseil des Ministres albanais déclarait que le Gouverne-
ment national avait donné «pleine liberté culturale » aux groupes
de population grec (et slave) « en créant des écoles grecques
et en payant le corps enseignant »; la lettre continue: « La
même liberté est accordée aux initiatives privées tendant à
créer des institutions d'enseignement en langue grecque. »

La Cour souligne qu'elle cite les Accords de Corfou et de
Kapishtiça exclusivement en tant qu’ils peuvent servir à éluci-
der quel était, à l’époque, l’état de fait en matière scolaire, et
sans se prononcer sur la validité de ces arrangements comme
accords internationaux comportant des engagements à la charge
de l’Albanie.

Aux termes de l’alinéa 2 de l’article 5 de la Déclaration du
2 octobre 1921, il incombait au Gouvernement albanais de pré-
senter dans les six mois, au Conseil, « des renseignements détaillés,
concernant le statut légal des communautés religieuses, églises,
couvents, écoles, établissements et associations bénévoles des.

TO
II A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

minorités de race, de religion et de langue ». A ce propos,
la Cour rappelle que, dans son Avis consultatif du 31 juillet
1930 concernant les communautés gréco-bulgares (Avis n° 17),
elle a eu l’occasion de déclarer que

. la « communauté » apparaît comme une collectivité de
personnes vivant dans un pays ou une localité donnés, ayant
une race, une religion, une langue et des traditions qui leur :
sont propres, et unies par l'identité de cette race, de cette
religion, de cette langue et de ces traditions dans un senti-
ment de solidarité, à l'effet de conserver leurs traditions, de
maintenir leur culte. d'assurer l'instruction et l'éducation de
leurs enfants conformément au génie de leur race et de s’as-
sister mutuellement. »

Par télégramme du 2 avril 1922, le Gouvernement albanais
déclara cependant être dans l'impossibilité matérielle de pré-
senter son rapport dans le délai fixé; il le ferait aussitôt que
possible. En exécution de cette promesse, le ministre des Affaires
étrangères de l’Albanie fit parvenir au. Secrétaire général, par
lettre du 7 juillet 1922, certains renseignements à ce sujet.
Aux termes de cette lettre, il existait en Albanie méridionale
un certain nombre d'écoles de minorités grecques, toutes sou-
tenues exclusivement par l’État sur le budget de l’Instruction
publique; d’autre part, selon la même lettre, les communautés
albanaises, y compris la communauté orthodoxe, avaient « pleins
droits de créer des écoles de divers degrés en langue de la
population sur laquelle leurs chefs religieux ont le droit dé
juridiction ».

Entre temps, lors d'une séance tenue par le Conseil le 12 mai
1922, le représentant de l’Albanie avait déclaré que la question
des minorités en Albanie ferait l’objet de deux catégories de
lois : les principes généraux feraient partie intégrante de la loi
constitutionnelle qui était en voie de préparation, et le déve-
loppement de ces principes, ainsi que les dispositions relatives
aux communautés religieuses, seraient formulés dans une autre
loi, également en préparation.

Le rer septembre 1922, le Conseil prit acte des renseignements
que, par la lettre du 7 juillet, le Gouvernement de l’Albanie
lui avait fournis sur la situation des minorités dans ce pays;
en même temps, il chargea le Secrétaire général de réunir et
de soumettre en temps voulu au Conseil des renseignements
ultérieurs concernant les dispositions législatives qui y seraient
prises, conformément à la Déclaration du représentant albanais
du 12 mai 1022, notamment au sujet du statut juridique des
écoles des minorités.

La première Constitution albanaise — abstraction faite du
statut organique du 10 août 1914 et d’une « Constitution pro-
visoire » qui semblerait avoir été en vigueur en 1923, mais dont

"II
12 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

le texte n’a pas été produit devant la Cour — ne fut adoptée
que le 7 mars 1925.

D'autre part, le 5 juin 1923 fut promulguée une loi « rela-
tive au statut légal des communautés religieuses », dont le texte
fut communiqué au Conseil le 15 août de la même année. Cette
loi ne traite pas des questions scolaires ; son importance pour
l’organisation de l’enseignement en Albanie ressort indirecte-
ment de la lettre du ministre des Affaires étrangères d’Albanie
du 7 juillet 1922, citée ci-dessus. Le 17 septembre 1923, le
Conseil décida de prendre acte « des renseignements fournis jus-
qu'à ce jour par le Gouvernement albanais comme suite à l’ar-
ticle 5, alinéa 2, de la Déclaration albanaise du 2 octobre 1921»,
et de charger le Secrétaire général d'étudier ces renseignements
« de concert avec le représentant albanais et de soumettre ses
conclusions au rapporteur ». Le résultat de cette étude fut
consigné dans un mémoire que le Secrétariat communiqua au
Conseil, à titre d’information, le 14 mai 1924.

Aux termes de ce mémoire, la Section des Minorités du Secré-
tariat avait procédé, avec le représentant de l’Albanie, à l’exa-
men détaillé de diverses questions, entre autres de la question
scolaire. Sur ce point, le représentant albanais aurait informé
le Secrétariat qu'un projet de loi était en préparation, d’après
lequel aucune école privée ne serait permise en Albanie ; cette
loi, étant de caractère général et s'appliquant aussi bien à la
majorité qu'à la minorité, serait, à son avis, conforme à l’ali-
néa x de Particle 5 de la Déclaration du 2 octobre 1921. Selon
une lettre du 3 novembre 1934, adressée par le ministre des
Affaires étrangères d’Albanie au Secrétaire général, cette thèse
aurait été « énoncée .... dans les déclarations faites, en août
1923, au délégué permanent de Albanie par M. Colban, directeur
de la Section des Minorités » Aucun document confirmant
cette allégation n’a cependant été présenté a la Cour.

Le mémoire du Secrétariat ne semble avoir donné lieu à aucune
décision ultérieure de la part du Conseil. En effet, dans son
« Rapport à la Sixième Assemblée de la Société des Nations
sur l’œuvre du Conseil », etc. (sept. 1925), le Secrétaire général
de la Société écrit que le « mémoire préparé par le Secrétariat

. a été communiqué aux Membres du Conseil. Le Conseil, jus-
qu’à présent, n’a pas considéré comme utile de procéder à l’exa-
men de ce document »; et, dans son rapport au Conseil du
14 janvier 1935, le représentant de l'Espagne a déclaré que
« depuis lors [mai 1924] le Conseil ne s’est plus occupé de cette
affaire ». Dans le même rapport, il est expliqué que le Conseil,
en présence des renseignements fournis par le Gouvernement

12
13 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

albanais en 1922 ét 1923, n’a pas considéré que la situation
demandat que des recommandations fussent faites.

Les intentions manifestées par le représentant de l’Albanie
dans ses entretiens de 1923 avec le Secrétariat restèrent long-
temps sans prendre forme. En effet, le rer décembre 1928, fut
promulguée une nouvelle Constitution, dont les articles 206 et
207 étaient ainsi conçus :

« Article 206. — L’instruction élémentaire est obligatoire pour
tous les sujets albanais et dispensée gratuitement dans les
écoles de l’État.

Article 207. — En se conformant aux lois, aux principes et
aux programmes approuvés par l'État pour ses propres écoles,
et sauf le contrôle effectif du Gouvernement, les sujets albanais
peuvent fonder des écoles privées.

Les étrangers, en se conformant aux lois, peuvent être auto-
risés à fonder des écoles techniques et d'agriculture seulement,
avec programme théorique et pratique.

Pareillement, peuvent être instituées par des communautés
religieuses albanaises des écoles religieuses avec la permission
du ministre compétent et en conformité avec les lois; le
nombre des écoles religieuses de toute communauté, de même
que celui des élèves de ces écoles, sera fixé par le ministre
compétent après délibération du Conseil des Ministres. »

Dès l’année suivante, cependant, fut élaborée la loi sur la
laïcisation de l’enseignement à laquelle, comme on l’a rappelé
ci-dessus, le représentant de l’Albanie a fait allusion dans ses
observations au Conseil du 14 janvier 1935 ; toutefois, cette loi,
selon Jes indications du même représentant, resta lettre morte.
D'autre part, le 9 janvier 1030, fut adoptée une nouvelle loi
« sur les communautés religieuses », remplaçant celle de 1923.
Aux termes de l’article 24 de cette loi, qui est entrée en vigueur
le rer février 1931, « les communautés religieuses et leurs sectes
pourront ouvrir des écoles religieuses et des séminaires, pour
Véducation de leur personnel ecclésiastique, pourvu qu'elles se
conforment aux lois de l'État et aux statuts et règles de la
communauté approuvés par l'État ». Le 14 novembre 1930 fut
publiée une circulaire du ministre de l’Instruction publique, sup-
primant l’enseignement religieux dans les écoles. Enfin, en 1933,
l’Assemblée nationale albanaise modifia les articles 206 et 207 de
la Constitution de 1928, qui sont désormais rédigés comme suit :

« L'enseignement et l'éducation des sujets albanais sont
réservés à l’État, qui se charge de les donner dans ses écoles.
L'enseignement primaire est obligatoire pour tous les ressortis-
sants albanais et sera donné gratuitement. Les écoles privées de
toutes les catégories, fonctionnant actuellement, seront fermées. »

13
14 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

C'est ainsi que la suppression complète des écoles privées en
Albanie a été effectuée.

A la suite de ces mesures, un certain nombre de pétitions,
non produites devant la Cour, semblent avoir été adressées à
la Société des Nations, traitant notamment de la question de la
suppression des écoles privées en Albanie. Le Comité du Conseil
qui avait été chargé d'examiner ces pétitions pria le Secrétaire
général, par lettre du 21 novembre 1934, de faire inscrire à
l’ordre du jour du Conseil, dans le plus bref délai, la question
de la portée, à certains égards, de l’article 5 de la Déclaration
albanaise du 2 octobre 1921. La lettre s'exprime, à ce sujet,
de la manière suivante :

« Cet article contient un ensemble de dispositions qui s’enchainent.
I] nous a paru que la dernière, qui vise les recommandations
à faire par la Société des Nations, constituait un élément très impor-
tant pour l'appréciation de la situation telle qu’elle se présente.
Comme il semble que ces recommandations n’ont pas encore été
formulées, nous croyons utile de signaler ce fait au Conseil, en vue
de lui permettre de juger s’il désire donner suite à ces stipu-
lations. »

Le Comité du Conseil, avant de prendre cette initiative, avait pu
étudier, notamment, les observations que le Gouvernement alba-
nais avait fait parvenir au Secrétaire général les 23 juillet et
3 novembre 1934, et dont le texte a été porté à la connais-
sance de la Cour. Il résulte du rapport adopté le 14 janvier 1935
que c’est en comparant les dispositions en vigueur en Alba-
nie avec celles de 1923 que trois Membres du Conseil, consta-
tant que la situation a été considérablement modifiée, ont trouvé
utile de signaler au Conseil que les recommandations prévues
par l’alinéa 2 de l’article 5 de la Déclaration albanaise n'ont
pas encore été formulées.

Après avoir discuté la question sur la base des rapports sou-
mis parle représentant de l’Espagne lors de ses séances des
14 et 18 janvier 1935, le Conseil décida, par une résolution
prise à cette dernière date et dont le texte est reproduit ci-dessus,
de demander à la Cour un avis consultatif sur les questions
qui y sont formulées.

*
* *

La requéte adressée 4 la Cour par le Conseil de la Société
des Nations pose en premier lieu la question de savoir « si, en

14
 

15 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

tenant compte de l’ensemble de la Déclaration précitée du 2 octo-
bre 1921, on doit considérer comme fondée la thèse du Gouverne-
ment albanais selon laquelle la suppression des écoles privées
en Albanie, constituant une mesure générale applicable aussi
bien à la majorité qu'à la minorité, est conforme à la lettre
et à l'esprit des stipulations de l'alinéa x de l’article 5 de cette
déclaration ».

Selon le Gouvernement albanais, ce texte ne lui imposerait,
en matière scolaire, d'autre obligation que celle d'accorder à
ses ressortissants appartenant à des minorités de race, de reli-
gion ou de langue, un droit égal à celui des autres ressortis-
sants albanais. Du moment où ces derniers n’ont plus le droit
d’avoir des écoles privées, les premiers ne sauraient non plus
y prétendre. Ce résultat, qui découlerait tout naturellement de
la lettre de l’alinéa 1 de l’article 5, serait en pleine harmonie
avec le sens et l’esprit des traités pour la protection des mino-
rités, dont le trait essentiel serait l'égalité pleine et entière de
tous les ressortissants de l’État, soit qu’ils appartiennent à la
majorité, soit qu’ils appartiennent à la minorité. En revanche,
toute interprétation qui aurait pour résultat d’obliger l’Albanie
à respecter les écoles privées minoritaires créerait un privilège
en faveur de la minorité et irait à l'encontre de l’idée essen-
tielle du droit minoritaire. Au surplus, et comme le régime
minoritaire est un régime exceptionnel exorbitant du droit com-
mun, le texte en question devrait, en cas de doute, être inter-
prété dans le sens le plus favorable à la souveraineté de l'Etat
albanais.

Selon les explications que le Gouvernement hellénique a
fournies à la Cour, l’idée fondamentale de larticle 5 de la
Déclaration serait, au contraire, de garantir aux minorités
la liberté d’enseignement par le droit qui leur fut octroyé de
conserver les écoles existantes et d’en pouvoir créer de nou-
velles; l'égalité de traitement serait simplement adjointe audit
droit et ne saurait aller à l'encontre du but poursuivi, qui
consiste dans une liberté effective et intégrale en matière
d'enseignement. D'ailleurs, l'application d’un même régime à
la fois à la majorité et à la minorité, dont les besoins sont
si différents, ne créerait qu'une égalité apparente, alors que
la Déclaration albanaise, d'accord avec le droit commun minori-
taire, entend assurer une égalité réelle, effective, et non seule-
ment une égalité formelle.

*

La Déclaration du 2 octobre 1921 appartient à la catégorie
nombreuse des actes internationaux qui ont pour objet la pro-
tection des minorités.

15
16 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

Le Gouvernement hellénique le reconnaît, mais il prétend que
la Déclaration doit être interprétée à la lumière des conditions
historiques et sociales de l’Albanie, et notamment en tenant
compte du fait que les droits des minorités existaient de longue
date dans le Proche-Orient, où ils étaient connus sous le nom
de droits des communautés.

Dans cet ordre d'idées, le conseil dudit Gouvernement s’est
efforcé, au cours de son exposé oral, de mettre en relief les
quelques différences rappelées ci-dessus qui existent entre la
Déclaration albanaise et les autres traités et déclarations du
même ordre. Il a notamment insisté sur l'introduction, dans
la deuxième phrase de l'alinéa x de l'article 5, du mot
« maintenir », qui ne se trouve pas dans les autres traités et
déclarations, et dont le but et l'effet seraient d'assurer la
continuation de l'autonomie religieuse et scolaire dont bénéfi-
ciaient les communautés grecques en Albanie.

Il est naturel de penser que les conditions qui régnaient
en Albanie après la guerre, et qui étaient elles-mêmes le
résultat de faits historiques antérieurs, ont été portées à la
connaissance de l’Assemblée de la Société des Nations, lorsque
celle-ci a inclus cet Etat dans son vœu du 15 décembre 1920.
Tl est certain, d’autre part, que la Déclaration du 2 octobre
1921 a été rédigée à la suite d’un long examen, au cours
duquel les Etats intéressés avaient pu exposer leurs points
de vue et fournir tous renseignements utiles.

Rien n’empéche donc d’admettre que certains aspects
particuliers de la situation des minorités en Albanie — par
exemple l’existence de communautés religieuses mentionnées
dans l'alinéa 2 de l’article 5 de la Déclaration albanaise —
aient été pris en considération par le Conseil et qu'ils aient
déterminé quelques différences entre la Déclaration albanaise,
d’une part, et les autres traités et déclarations relatifs à la
protection des minorités, d’autre part.

Tout cela, cependant, ne saurait prévaloir contre le fait
que ce que le Conseil de la Société des Nations a demandé
à l’Albanie et ce que l’Albanie a accepté a été un régime de
protection des minorités substantiellement identique à celui
qui avait été déjà stipulé avec d’autres Etats où des « commu-
nautés » n'avaient pas existé.

Les différences que l’on relève entre le texte de la Décla-
ration albanaise et les autres textes du même ordre n’affectent
aucunement les points essentiels de cet acte. En revanche, il
est constant que le Conseil ne consentit pas à insérer dans la
Déclaration certaines propositions du Gouvernement hellénique
qui s’éloignaient « des principes généraux adoptés dans tous
les traités pour la protection des minorités ». Il s'ensuit que
les droits et privilèges dont pouvaient éventuellement jouir

16
17 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

des communautés grecques en Albanie, ne sont reconnus dans
la Déclaration du 2 octobre 1921 que dans la mesure où ils
sont couverts par le régime, d’ailleurs analogue, de la pro-
tection des minorités.

La Déclaration du 2 octobre 1921 ayant eu pour objet
d'étendre à l’Albanie les principes généraux inscrits dans les
traités pour la protection des minorités, c’est sur ce terrain
que, de l'avis de la Cour, il y a lieu de se placer pour
interpréter l'alinéa x de l’article 5 de ladite Déclaration.

*

L'idée qui est à la base des traités pour la protection des
minorités est d’assurer à des groupes sociaux incorporés dans
un Etat, dont la population est d’une race, d’une langue ou
d’une religion autre que la leur, la possibilité d’une coexistence
pacifique et d’une collaboration cordiale avec cette population,
tout en gardant les caractères par lesquels ils se distinguent de
la majorité et en satisfaisant aux exigences qui en découlent.

Pour atteindre ce but, deux choses surtout ont été considé-
rées comme nécessaires et font l’objet des dispositions desdits
traités.

Tout d’abord, assurer que les ressortissants appartenant à des
minorités de race, de religion ou de langue se trouvent, à tous
les points de vue, sur un pied de parfaite égalité avec les autres
ressortissants de l’État.

En second lieu, assurer aux groupes minoritaires des moyens
appropriés pour la conservation des caractères ethniques, des
traditions et de la physionomie nationales.

Les deux choses sont d’ailleurs étroitement liées, car il n’y
aurait pas de véritable égalité entre majorité et minorité si
celle-ci était privée de ses propres institutions et partant obli-
gée de renoncer à ce qui constitue l’essence même de sa vie en
tant que minorité.

Comme les autres traités pour la protection des minorités, et
notamment le Traité avec la Pologne du 28 juin 1919, dont
elle suit, au point de vue de la question dont la Cour s'occupe
en ce moment, de très près et presque littéralement le texte,
la Déclaration du 2 octobre 1921 commence par poser en prin-
cipe qu'aucune personne ne sera placée vis-à-vis de l’Albanie
dans une situation d’infériorité à raison de sa langue, de sa
race ou de sa religion. C’est ainsi que l’article 2 assure à tous
les habitants de l’Albanie un minimum de droits qui leur seront
accordés « sans distinction de naissance, de nationalité, de lan-
gage, de race ou de religion », et que l’article 3 assure que la
nationalité albanaise ne sera pas refusée à toute personne qui
se trouverait dans une des conditions indiquées dans cet article.

L'article 4 concerne seulement les ressortissants albanais et
stipule à leur profit l'égalité devant la loi et la jouissance des

17
18 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

mêmes droits civils et politiques, sans distinction de race, de
langage ou de religion. Il précise en outre certains de ces droits,
toujours en vue d'empêcher que la différence de race, de langue
ou de religion, puisse devenir une cause d’infériorité en droit
ou un obstacle de fait à l'exercice desdits droits.

Dans tous ces cas, la Déclaration prévoit une égalité de régime
juridique par rapport à toutes les personnes visées dans la
stipulation ; en réalité, aucun terme de comparaison n'est établi
et n'était d’ailleurs nécessaire, car, en même temps qu’on pré-
voit l'égalité de traitement, on précise les droits dont toutes ces
personnes doivent également jouir.

Aprés avoir réglé, comme il a été dit ci-dessus, la condition
juridique de certaines catégories de personnes qui, qu’elles soient
ou non ressortissants albanais, se trouvent en rapport avec la
souveraineté albanaise, et la condition juridique des ressortis-
sants albanais en général, la Déclaration s’occupe en particu-
lier des ressortissants albanais appartenant 4 des minorités de
race, de religion ou de langue. C'est ce qui fait l’objet de l’ali-
néa 1 de l'article 5, qui est expressément visé dans la première
question soumise à la Cour, et dont celle-ci doit maintenant
s'occuper plus particulièrement.

as

On a déjà vu que Valinéa x de Varticle 5 est composé de
deux phrases, dont la deuxième est reliée à la première
par le mot notamment: pour comprendre la deuxième phrase,
il faut donc commencer par déterminer le sens et la portée
de la première.

Celle-ci est ainsi conçue:

« Les ressortissants albanais appartenant à des minorités de
race, de religion ou de langue, jouiront du même traitement et
des mêmes garanties en droit et en fait que les autres ressor-
tissants albanais. »

La question qui se pose est celle de savoir ce qu'il faut
entendre par même traitement et mêmes garanties en droit et en fait.

Il convient d’observer avant tout que l'égalité de tous les
ressortissants albanais devant la loi est déjà stipulée, dans les
termes les plus larges, dans Varticle 4. Comme on ne peut
facilement admettre que l’article 5 ait voulu répéter, avec
des mots différents, ce qui avait été déjà dit à l’article 4,
on est porté à considérer que la notion du même traitement
et des mêmes garanties en droit et en fait prévue à l’article 5
n'est pas la même chose que légalité devant la loi prévue
à l’article 4.

D'autre part, puisque l’article 4 stipule l'égalité devant la
loi pour tous les ressortissants albanais, tandis que l’article 5
stipule le même traitement et les mêmes garanties en droit et

18
19 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

en fait en faveur des ressortissants albanais appartenant à des
minorités de race, de religion ou de langue par rapport aux
autres ressortissants albanais, il est naturel de conclure que la
notion du même traitement et des mêmes garanties en droit
et en fait implique une égalité qui est particulière aux rapports
entre la majorité, d’une part, et les minorités, d’autre part.

Cet élément particulier se trouve exprimé dans l’idée d’une
égalité de fait, qui, dans l’article 5, s'ajoute à l'égalité de
droit. Tous les ressortissants albanais jouissent de l'égalité en
droit stipulée dans l’article 4; en revanche, l'égalité entre
majoritaires et minoritaires doit, aux termes de l'article 5,
être une égalité en droit et en fait.

Il n’est peut-être pas facile de préciser la notion d'égalité de
fait par rapport à l'égalité de droit ; on peut, toutefois, affirmer
qu'elle s'oppose à une égalité purement formelle : c’est ce que
la Cour à dit dans son Avis consultatif du 10 septembre 1023
concernant l'affaire des colons allemands en Pologne (Avis n° 6),
où elle s'exprime comme suit :

« Il faut qu'il y ait égalité de fait et non seulement égalité
formelle en droit en ce sens que les termes de la loi évitent
d'établir un traitement différentiel. »

L'égalité en droit exclut toute discrimination ; l’égalité en fait
peut, en revanche, rendre nécessaires des traitements diffé-
rents en vue d'arriver à un résultat qui établisse l'équilibre
entre des situations différentes.

On peut facilement imaginer des cas dans lesquels un
traitement égal de la majorité et de la minorité, dont la
condition et les besoins sont différents, aboutirait à une
inégalité en fait; un traitement de ce genre irait à l’encontre
de la première phrase de l'alinéa xr de l’article 5. L'égalité
entre majoritaires et minoritaires doit être une égalité effective,
réelle; tel est le sens de cette stipulation.

La deuxiéme phrase de cet alinéa dispose comme suit:

« Ils auront notamment un droit égal à maintenir, diriger
et contrôler à leurs frais ou à créer à l’avenir des institutions
charitables, religieuses ou sociales, des écoles et autres établis
sements d'éducation, avec le droit d'y faire librement usage
de leur propre langue et d’y exercer librement leur religion. »

Cette phrase étant reliée à la première par le mot « notam-
ment », il est naturel de penser qu'elle envisage un cas
particulièrement important d'application de la règle du même
traitement en droit et en fait, stipulé dans la première
phrase de l'alinéa. En effet, les institutions visées dans la
deuxième phrase sont indispensables afin que la minorité
puisse jouir, non seulement en droit, mais aussi en fait, du

19
20 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

même traitement que la majorité. La suppression de ces
institutions, qui seules peuvent satisfaire aux besoins propres
des collectivités minoritaires, et leur remplacement par des
institutions d’État, romprait cette égalité de traitement, car
elle aurait pour effet de priver la minorité des institutions
appropriées, alors que la majorité continuerait à les trouver
dans des institutions créées par l'État.

Loin d'établir un privilège en faveur de la minorité, comme
le prétend le Gouvernement albanais, cette stipulation assure
que la majorité ne sera pas mise dans une situation de privi-
lège par rapport à la minorité.

On peut encore observer que, même en laissant de côté le
lien qui existe entre les deux parties de l’alinéa 1 de l’article 5,
il serait difficile de soutenir que l’adjectif « égal », qui qualifie
le mot « droit », aurait pour effet de laisser à l'État la liberté
de supprimer le droit et de rendre ainsi illusoire la clause dont
il s’agit. La stipulation qui reconnaît aux minoritaires un droit
si important, non seulement n’ajouterait rien à ce qui se trouve
déjà dans l’article 4, mais deviendrait l'instrument par lequel
V'État pourrait priver le régime minoritaire d’une grande partie
de sa valeur pratique. Il y a lieu de mentionner que, dans son
Avis consultatif du 15 septembre 1923 concernant l'affaire de
l'acquisition de la nationalité polonaise (Avis n° 7), la Cour a
rappelé l'opinion, exprimée par elle déjà dans son Avis n° 6,
« qu’une interprétation qui dépouillerait le traité de minorités
d'une grande part de sa valeur ne saurait être admise ».

Si la deuxième phrase de l’alinéa a pour but et pour effet
d'assurer que les ressortissants albanais appartenant à des mino-
rités de race, de religion ou de langue, jouissent en fait du
même traitement que les autres ressortissants albanais, il est
clair que l’expression « droit égal » doit étre comprise en par-
tant de l’idée que le droit stipulé doit être toujours reconnu
aux minoritaires. L’idée que formule l’expression « droit égal »
est que le droit ainsi accordé aux minoritaires ne peut en aucun
cas être inférieur au droit correspondant des autres ressortis-
sants albanais. En d’autres termes, les minoritaires doivent avoir
toujours le droit stipulé dans la Déclaration et, le cas échéant, le
droit plus étendu que l’État accorderait aux autres ressortis-
sants. Le droit prévu par la Déclaration est, en effet, le mini-
mum nécessaire pour garantir une égalité effective et réelle entre
majoritaires et minoritaires ; mais, si les majoritaires venaient
à obtenir un droit plus étendu que celui qui est stipulé, le
principe de l'égalité de traitement entrerait en jeu et exigerait
que le droit plus étendu fût également accordé aux minoritaires.

20 :
21 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

L'interprétation que la Cour donne à l'alinéa 1 de l’article 5
est confirmée par l'historique de cette stipulation.

Parmi les propositions que le Gouvernement hellénique sou-
mit au Conseil de la Société des Nations le 17 mai 1927 et qui
ont été en partie reproduites ci-dessus, la proposition n° 5 était
ainsi conçue : |

« Que tous les ressortissants albanais appartenant à des minorités
de race, de religion ou de langue, jouissent du même traitement
et de la même sécurité en droit et en fait que les autres ressor-
tissants albanais, et qu'ils aient le droit d'établir, d’administrer et
de contrôler à leurs propres frais des institutions charitables,
religieuses ou scolaires de tous degrés avec droit de se servir de
leur propre langue et d’exercer leur propre religion librement sans
immixtion des autorités, excepté dans le cas d'ordre public. »

Il est clair que le droit, pour les minorités, d’avoir leurs
propres institutions charitables, religieuses ou scolaires, était envi-
sagé dans cette proposition comme un droit dont elles devaient
jouir en tout cas et quelle que fût à cet égard la situation
juridique des autres ressortissants albanais.

Cette proposition ne fut pas contestée par le Gouvernement
albanais dans sa réponse du 21 juin de la même année, dont la
partie pertinente a été reproduite ci-dessus, et le rapport soumis
au Conseil par le représentant britannique le 2 octobre constate
que la Déclaration donne satisfaction à la plupart des propo-
sitions du Gouvernement hellénique. Les exceptions qui sont
indiquées dans le rapport ne touchent aucunement la matière
de la proposition dont il s’agit. Dans ces conditions, la Cour
ne peut attacher de l'importance au fait que le mot « égal »
ne figure pas dans la proposition grecque n° 5, tandis qu’elle
se trouve dans l’article 5 de la Déclaration albanaise qui, à cet
égard, suit textuellement les traités des minorités.

‘En revanche, il est probable que c’est afin de tenir compte
du désir.exprimé par le Gouvernement hellénique dans la sixième
de ses propositions, dans la mesure compatible avec le régime
général des minorités, que fut introduit dans le premier alinéa
de l’article 5 le mot « maintenir », qui ne se trouve pas dans
l’article 8 du Traité avec la Pologne du 28 juin 1910.

Un autre argument à l’appui de l'interprétation donnée par
la Cour à l’alinéa premier de l’article 5 est fourni par l’article 6
de la Déclaration, qui dispose comme suit:

« En matière d'enseignement public, le Gouvernement alba-
nais accordera, dans les villes et districts où réside une pro-
portion considérable de ressortissants albanais de langue autre
que la langue officielle, des facilités appropriées pour assurer
que l'instruction dans les écoles primaires sera donnée, dans
leur propre langue, aux enfants de ces ressortissants albanais.
Cette stipulation n’empéchera pas le Gouvernement albanais de
rendre obligatoire l’enseignement de la langue albanaise dans
lesdites écoles.

21
22 A/B 64. —- ÉCOLES MINORITAIRES EN ALBANIE

Dans les villes et districts où réside une proportion considé-
rable de ressortissants albanais appartenant à des minorités
de race, de religion ou de langue, ces minorités se verront
assurer une part équitable dans le bénéfice et l'affectation des
sommes qui pourraient être attribuées sur les fonds publics
par le budget de l'État, les budgets municipaux ou autres,
dans un but d'éducation, de religion ou de charité. »

S’ouvrant par les mots « en matière d'enseignement public »,
qui suivent ainsi immédiatement l’article 5, l’article 6 semble
partir de l’idée que l’enseignement d’État, en tant qu'il est
destiné aux minoritaires, prend place à côté de l’enseignement
privé et n’est pas destiné à s’y substituer. C’est pourquoi la
Cour ne peut retenir comme pertinentes les informations que
lui a soumises le Gouvernement albanais sur les conditions
actuelles de l’enseignement d’État en Albanie et sur les réformes
déjà introduites ou à introduire en vue de tenir compte des
besoins. de la minorité dans les écoles publiques.

%

La Cour, ayant ainsi établi que l'alinéa x de l’article 5 de la
Déclaration, selon sa lettre et son esprit, assure aux ressortis-
sants albanais appartenant à des minorités de race, de religion
ou de langue, le droit stipulé dans la seconde phrase de cet
alinéa, n’a pas à s'occuper de l'argument subsidiaire invoqué
par le Gouvernement albanais et selon lequel le texte en ques-
tion devrait, en cas de doute, être interprété dans le sens le

plus favorable à la souveraineté de l’État.

*

La Cour arrive donc à la conclusion que l’alinéa 1 de l’arti-
cle 5.de la Déclaration du 2 octobre I9g2I assure aux ressortis-
sants albanais appartenant à des minorités de race, de religion
ou de langue, le droit de maintenir, diriger et contrôler à
leurs frais ou de créer à l’avenir des institutions charitables,
religieuses ou sociales, des écoles et autres établissements d’édu-
cation, avec le droit d’y faire librement usage de leur propre

langue et d’y exercer librement leur religion.
. .

La seconde question sur laquelle l’avis de la Cour est solli-
cité est conçue dans les termes suivants : |

« 2° et, dans Vaffirmative c'est-à-dire si la thèse albanaise
sur la première question est jugée conforme à la leitre et à
l'esprit des stipulations de l'alinéa 1 de l'article 5 de la Décla-
vation du 2 octobre 1921], st le Conseil de la Société des

Nations peut, sur la base de l'alinéa 2 dudit article, formuler
22
23 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

des recommandations allant au dela des prescriptions de l’ali-
néa I».

La Cour étant arrivée à la conclusion que la réponse à la
première question n'est pas affirmative, la seconde question ne
se pose pas.

PAR CES MOTIFS,
La Cour,
par huit voix contre trois,

est d'avis que la thèse du Gouvernement albanais, selon
laquelle la suppression des écoles privées en Albanie, constituant
une mesure générale applicable aussi bien à la majorité qu’à
la minorité, serait conforme à la lettre et à l'esprit des stipu-
lations de l’alinéa 1 de l’article 5 de la Déclaration du 2 octo-
bre 1921, n'est pas fondée.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le six avril mil neuf cent
trente-cinq, en deux exemplaires, dont l’un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Conseil
de la Société des Nations.

Le Président de la Cour:
(Signé) CECIL J. B. Hurst.

Le Greffier de la Cour:
(Signé) À. HaAMMARSKJOLD.

Sir Cecit Hurst, Président de la Cour, le comte Rosrwo-
ROWSKI et M. NEGULESCO, juges, déclarant ne pouvoir se rallier
à l'avis donné par la Cour, et se prévalant du droit que leur
confère l’article 71, alinéa 3, du Réglement, joignent à l'avis
l'exposé suivant de leur opinion dissidente.

(Paraphé) B. H.

C. J.
(Paraphé) À. H.

23
